Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (Seo), US 2012/0327801, in view of Kim et al (Kim), US 2012/0224472.

As per claim 1, Seo taught the invention including a method performed by a first wireless device in a wireless communication system, the method comprising:
Detecting a failure of a backhaul link (pp. 0003-0004, 0012);
Performing a backhaul recovery attempt upon detecting the failure of the backhaul link (pp. 0010, 0015, 0171).

Seo did not specifically teach to transmit a recovery notification to a second wireless device based on a determination that the backhaul recovery attempt succeeds.  Kim taught to transmit a recovery notification to a second wireless device based on a determination that the backhaul recovery attempt succeeds (pp. 0015).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Seo and Kim in order to notify the UE the radio link has been re-established as soon as possible for the UE to resume communication via such radio link.  

As per claim 2, Seo and Kim taught the invention as claimed in claim 1.  Seo further taught to comprise:
Upon detecting the failure of the backhaul link, transmitting, to the second wireless device, a failure notification on the failure of the backhaul link (pp. 0003-0004, 0010-0011, 0013-0014).  

As per claim 3, Seo and Kim taught the invention as claimed in claim 2.  Seo and Kim did not specifically teach wherein the failure notification comprises an identifier of the first wireless device.  However, sending message with device identifier is a practice well known and expected in the art as a way of indicating which device the messaged is intended for.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to 

As per claim 4, Seo and Kim taught the invention as claimed in claim 1.  Seo further taught to comprise:
Upon detecting the failure of the backhaul link, starting a timer (pp. 0145-0147, 0151-0154),
Wherein the backhaul recovery attempt is performed while the timer is running (pp. 0145-0147, 0151-0154), and wherein the recovery notification is transmitted to the second wireless device based on that the backhaul recovery attempt is determined to be successful while the timer is running (pp. 0145-0147, 0151-0154).  

As per claim 5, Seo and Kim taught the invention as claimed in claim 1.  Seo further taught wherein the performing of the backhaul recovery attempt comprises:
Selecting a parent node for the first wireless device that is different from a current parent node for the first wireless device (pp. 0155-0158: handover); and
Performing a connection attempt for a connection with the selected parent node (pp. 0155-0158: handover),
Wherein the connection attempt comprises at least one of a connection establishment procedure, or a connection resume procedure (pp. 0010, 0015, 0155-0158, 0171).  

As per claim 6, Seo and Kim taught the invention as claimed in claim 5.  Seo further taught further comprising:
Transmitting, to the selected parent node, information informing that a purpose of the connection attempt is to establish connection with the selected parent node (pp. 0155-0158: standard handover procedure), 
Wherein the potential connection is deactivated until a connection recovery procedure with the current parent node succeeds (pp. 0155-0158: wait mode).

As per claim 7, Seo and Kim taught the invention as claimed in claim 6.  Seo further taught further comprising:
Transmitting, to the selected parent node, a message for requesting an activation of the potential connection based on a determination that the connection recovery procedure with the current parent node fails (pp. 0159-0166).  

As per claim 8, Seo and Kim taught the invention as claimed in claim 1.  Seo further taught wherein the performing of the backhaul recovery attempt comprises:
Performing a connection recovery procedure with a parent node for the first wireless device (pp. 0151-0153),
Wherein the connection recovery procedure comprises at least one of a connection re-establishment procedure, a connection establishment procedure, or a connection resume procedure (pp. 0151-0153).  

As per claim 9, Seo and Kim taught the invention as claimed in claim 1.  Seo further taught wherein the performing of the backhaul recovery attempt comprises:
Performing a conditional handover from a current parent node for the first wireless device to another parent node (pp. 0155-0158).  

As per claim 10, Seo and Kim taught the invention as claimed in claim 1.  Seo and Kim did not specifically teach wherein the performing of the conditional handover comprises:
Receiving, from a parent node for the first wireless device, handover conditions of candidate parent nodes and handover conditions for the candidate parent node; 
Identifying a parent node among the candidate parent nodes which satisfies a handover condition for the parent node based on a result of a measurement on the parent node; and
Applying a handover command of the identified parent node to perform the conditional handover from the current parent node to the identified parent node.  

However, the claimed steps are standard handover procedure well known and expected in the art to select a suitable node for performing handover.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Seo and Kim and further utilize standard handover procedure to determine and select a suitable node for handover in order to smoothly continue the previously ongoing data communications.

As per claim 11, Seo and Kim taught the invention as claimed in claim 1.  Seo further taught wherein the failure of the backhaul link comprises a radio link failure of the backhaul link (pp. 0003-0004, 0012).

As per claim 12, Seo and Kim taught the invention as claimed in claim 1.  Seo further taught to comprise:
Receiving, from a parent node for the first wireless device, a failure notification on the failure of the backhaul link (pp. 0145-0147, 0151-0154);
In response to receiving the failure notification, staring a timer (pp. 0145-0147, 0151-0154); and
Identifying an expiry of the timer without receiving a recovery notification for the backhaul link from the parent node while the timer is running (pp. 0145-0147, 0151-0154),
Wherein the detecting of the failure of the backhaul link comprises determining the backhaul link fails upon identifying the expiry of the timer (pp. 0145-0147, 0151-0154).  

As per claim 13, Seo and Kim taught the invention as claimed in claim 12.  Seo further taught to comprise:
While the timer is running, performing at least one of an uplink transmission to the parent node, or a monitoring of a downlink reception from the parent node (pp. 0145-0147, 0151-0154: wait mode waits downlink reception).  

As per claim 14, Seo and Kim taught the invention as claimed in claim 12.  Seo and Kim did not specifically teach to comprise:
While the timer is running, stopping an uplink transmission to the parent node and a monitoring of a downlink reception from the parent node.

However, it is obvious to stop all communication on a failed radio link to prevent resource usage.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Seo and Kim and stop all communication when the link fails to prevent endless retransmission attempts and prevent processing resource.

As per claim 15, Seo taught the invention including a first wireless device in a wireless communication system comprising:
A transceiver (pp. 0176-0179);
A memory (pp. 0179); and
At least one processor operatively coupled to the transceiver and the memory (pp. 0179), and configured to:
Detect a failure of a backhaul link (pp. 0003-0004, 0012);
Perform a backhaul recovery attempt upon detecting the failure of the backhaul link (pp. 0010, 0015, 0171).

Seo did not specifically teach to control the transceiver to transmit a recovery notification to a second wireless device based on a determination that the backhaul recovery attempt succeeds.  Kim taught to transmit a recovery notification to a second wireless device based on a .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanneck et al, US 2013/0035033

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
April 16, 2021